Citation Nr: 1447696	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO. 10-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes and in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that he is entitled to service connection for sleep apnea.  He has claimed that his sleep apnea began in service, as evidenced by his snoring, and additionally, may be related to his diabetes or exposure to Agent Orange.  Private medical records from May 2008 reflect a current diagnosis of sleep apnea.  Further, the Veteran is service-connected for diabetes and his DD-214 reflects that he served within the borders of the Republic of Vietnam, hence, exposure to Agent Orange is presumed.  The record contains no medical opinion as to the relationship, if any, between the Veteran's presently diagnosed sleep apnea and either his service, or service-connected disabilities.  As such, the Board finds that remand is necessary to conduct a VA examination for the purpose of determining the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from the Decatur, Georgia, VA Medical Center, and any associated outpatient clinics, from February 2009 to the present.  

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea began in serviced, was caused by service, or is otherwise related to his service, to include exposure to Agent Orange?

(b) If the above opinion is negative, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea was caused or aggravated by his service-connected diabetes?

Aggravation is defined as a permanent worsening of the disability beyond the natural progression.

A complete rationale must accompany any opinion rendered.
 
3. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.
 
4. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



